Citation Nr: 0636673	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-04 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to an increased disability rating for 
internal derangement of the right knee, currently evaluated 
as 30 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2001 and October 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

The veteran testified before the undersigned at a hearing 
held at the RO in June 2005.  The Board thereafter remanded 
the case in February 2006 for further evidentiary 
development.

The February 2006 remand referred to the RO the issue of 
whether there was clear and unmistakable error in a November 
1987 rating decision.  Inasmuch as there is no indication 
that the RO has undertaken any action on the raised claim, 
the Board again refers the issue of whether there was clear 
and unmistakable error in a November 1987 rating decision to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Board previously remanded the case to, inter alia, afford 
the veteran a VA examination addressing whether he had 
fibromyalgia, and, if so, whether the fibromyalgia was 
etiologically related to service or to a service-connected 
disability.  

The record reflects that he was thereafter scheduled for such 
an examination in May 2006, but that he cancelled the 
examination due to transportation problems.  In May 2006, the 
RO requested that he advise them if he wanted to reschedule 
the examination.  

According to a May 2006 report of contact, a staff member of 
a Congressman's office called to indicate that the veteran 
would not attend any examination.

In June 2006, the veteran returned his copy of VA's May 2006 
correspondence.  On the document he wrote that VA should 
consider his circumstances of inadequate transportation and 
financial status in regard to the cancelled examination.  In 
a statement received at the Board in July 2006, he indicated 
that his failure to reschedule the VA examination was due to 
inadequate transportation.  

From the above, it is unclear whether the veteran is 
requesting rescheduling of his VA examination for good cause.  
Given the state of the record, the Board believes he should 
be allowed the opportunity to attend another VA examination 
in connection with his fibromyalgia claim.  The Board reminds 
the veteran, however, that the duty to assist is not a one-
way street, and an appellant must do more than passively wait 
for assistance when he has information essential to his 
claim.  Wood v. Derwinski, 1 Vet. App. 190 (1990).  

The February 2006 remand also requested that the RO schedule 
the veteran for a VA examination with respect to the claimed 
psychiatric disorder, with opinions as to whether any 
psychiatric disorder had its onset in service, or was caused 
or aggravated by the veteran's service-connected right knee 
disorder or claimed fibromyalgia.

He thereafter attended a VA psychiatric examination in April 
2006.  Unfortunately, the examiner was unable to render a 
comprehensive diagnosis due to the veteran's substance abuse.  
The Board believes additional VA examination of the veteran 
would be useful.

The Board notes that the veteran has repeatedly referenced 
his use of VA vocational rehabilitation benefits, although he 
apparently was last involved in a VA rehabilitation program 
around 1992.  The veteran's VA vocational rehabilitation 
file, if still in existence, should be obtained. 

The Board lastly notes that while the veteran attended a 
videoconference hearing before the undersigned in June 2005, 
in July 2006 (just prior to recertification of the case to 
the Board) he submitted a statement to VA in which he 
requested a personal hearing before the Board, "if 
necessary."  

Given that he recently testified before a Veterans Law Judge, 
it is not "necessary" that he attend another Board hearing.  
Further clarification from the veteran on this matter would 
be helpful, however, and on remand, the RO should advise the 
veteran that if he does desire another Board hearing, he 
should submit a motion to that effect directly to the Board.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
advise him that if he desires another 
hearing before a Veterans Law Judge, he 
should submit a motion to that effect to 
the Board, and specify the type of Board 
hearing desired (i.e. a videoconference 
hearing, a travel Board, or a hearing at 
the Board's offices in Washington, DC).

2.  The RO should attempt to obtain the 
veteran's VA vocational rehabilitation 
folder.  The RO's efforts in this regard 
should be documented in the record.

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's claimed 
fibromyalgia.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  If the 
examiner determines that the veteran has 
fibromyalgia, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the disorder is 
etiologically related to service, or was 
caused or chronically worsened by the 
veteran's service-connected right knee 
disorder.

The veteran's claims files should be made 
available to the examiner for review.  
The examination report is to reflect 
whether such a review of the claims files 
was made.

4.  The RO should also arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of the veteran's claimed psychiatric 
disorder.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  With respect to any 
psychiatric disorder identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service, or was caused or 
chronically worsened by the veteran's 
service-connected right knee disorder or 
any fibromyalgia.

The veteran's claims files should be made 
available to the examiner for review.  
The examination report is to reflect 
whether such a review of the claims files 
was made.

5.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted in full the RO 
should issue a supplemental statement of 
the case, and provide the veteran and his 
representative an opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 




handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).





_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


